In an action, inter alia, to recover *760damages for breach of a commercial lease, the plaintiff appeals from an order of the Supreme Court, Westchester County (O. Bellantoni, J.), entered December 5, 2006, which denied his motion for leave to renew that branch of his prior motion which was for an installment payment order pursuant to CPLR 5226, which had been denied in an order of same court dated November 17, 2005.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion for leave to renew because he failed to present “new facts not offered on the prior motion that would change the prior determination” (CPLR 2221 [e] [2]; see Williams v Nassau County Med. Ctr., 37 AD3d 594 [2007]). Spolzino, J.P., Santucci, Angiolillo and Carni, JJ., concur.